IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARGIE BLOOM, ADMINISTRATOR FOR : No. 255 MAL 2018
DARON RHASHAWN TROLLINGER,      :
                                :
               Petitioner       : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
          v.                    :
                                :
                                :
SILVER STREET DEVELOPMENT       :
CORPORATION, EDWARDSVILLE       :
APARTMENTS LIMITED PARTNERSHIP, :
EDWARDSVILLE DEVELOPMENT, LLC,  :
EDWARDSVILLE APARTMENTS         :
MANAGEMENT, LLC AND EAGLE RIDGE :
APARTMENTS, INC.,               :
                                :
               Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.